On Motion to Dismiss as Untimely
SCHWARTZ, Senior Judge.
The lower court order of July 16, 2009, which merely “granted” a motion to dismiss, was not an appealable final judgment, see Gries Inv. Co. v. Chelton, 388 So.2d 1281, 1282 (Fla. 3d DCA 1980); Donnell v. Indus. Fire & Cas. Co., 378 So.2d 1344, 1346 (Fla. 3d DCA 1980), so an earlier appeal from that order was properly dismissed. Because the present appeal was timely taken from the judgment of September 1, 2011, which actually dismissed the case and was therefore the first appealable order entered below, the appel-lees’ motion to dismiss is not well taken.
Motion denied.